DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1—15 are pending in this office action, of which claims 1, 7 and 12 are independent claims.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 line 3 recites repetition of data entity “data entity data entity”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claims recite a method comprising: computing, by a computing device, a hash from a key; using the hash, identifying, by the computing device, a location within a database at a storage system local to the computing device; and writing, by the computing device, data corresponding to the key to a data entity at the identified location within the database at the storage system, as drafted, under its 
This judicial exception is not integrated into a practical application because the claim recites additional elements “a computing device”, “a database”, “a storage system”, and “a data entity” in claims 1, 7 and 12. These additional elements are recited at a high level of generality (i.e., computing a hash from a key by using a computing device). Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited in the claims amounts to no more than mere instructions to apply the exception using generic computer 

Further the limitations in the dependent claims 2-6, 8-11 and 13-15 merely specify a response from the database and resolve the collision occurred in writing data in the identified location, without adding significant more
As to claims 2-6, 8-11 and 13-15, there is no indication that the element (a response from database that a collision occurred in writing the data, responsively adjusting a collision identifier for the hash, writing data in the new location identified by the hash and the adjusted collision identifier, contiguous collection of binary data stored as a single entity with the database) improves the functioning of a computer or improve any other technology. It merely provides conventional computer implementation. Therefore, the claims do not amount to more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura, US 20180011893 A1 (hereinafter “Kimura”).

As to claims 1 and 12, 
Kimura teaches a method comprising: 
computing, by a computing device, a hash from a key (Kimura, para 0203 and Fig. 10C step 1050 generate tag and hash value based on input key); 
using the hash, identifying, by the computing device, a location within a database at a storage system local to the computing device (Kimura, para 0204, 0206, 0207,0209 and Fig. 10C step 1055 search data pages for data page associated with the hash value. And para 0204 teaches to execute the transaction 1015, the serializable hash index can be searched according to the hash value. See also 0207 and 0213); and 
writing, by the computing device, data corresponding to the key to a data entity at the identified location within the database at the storage system (Kumura, Fig. 11D step 153 and para 0209, various example implementations that use a serializable hash index can include efficient and scalable concurrency control for use a multi-processor hybrid memory computing system 10.  In one example implementation, to insert a new record (i.e., writing) with a new associated key, the concurrency control can include a system transaction that scans through hash path 1020 of node data pages to a leaf page (i.e., data entity at the identified location) and its linked chain of linked data pages to confirm that there is no physical record (deleted or not) in the chain that is associated with the new key).  
As to claims 2,
Kumura teaches receiving, by the computing device, a response from the database that no collision occurred in writing the data to the data entity at the location identified by the hash, the data corresponding to the key having successfully been written to the database (Kimura, para 0209 and 0210, to insert a new record (i.e., writing) with a new associated key, the concurrency control can include a system transaction that scans through hash path 1020 of node data pages to a leaf page (i.e., data entity at the identified location) and its linked chain of linked data pages to confirm (i.e., response from database) that there is no physical record (deleted or not) in the chain that is associated with the new key. Para 0210 teaches If no identical key is found in the chain, then the system can perform a single compare-and-swap (CAS) operation in the last linked data page of the chain to reserve space for the new record that is to be associated with the new key).  
As to claim 3,
Kimura teaches receiving, by the computing device, a response from the database that a collision occurred in writing the data to the data entity data entity at the location identified by the hash (Kimura, para 0219-0210, the DBMS 100 can compare the bitmap probability to determine whether the key probably exists in the data page); 
responsively adjusting a collision identifier for the hash computed from the key, the collision identifier locally maintained by the computing device and not shared (Kimura, para 0226, Implementations of the present disclosure can include a heap data structure that can maintain a thread-local (e.g., node local) singly linked list of volatile data pages 35 for each thread (e.g., each core 25). Beginning with a start or head data page in the linked list, each data page in the linked list can include a pointer to the location of the next data page in the linked list. See also 212 data expansion using dummy key); and 
writing, by the computing device, the data to the data entity at a new 1690629711 location within the database at the storage system, the new location identified by the hash and the adjusted collision identifier (Kimura, para 0226-0227, Each core 25 can append new key-value pairs (e.g., data records or tuples) to the end of the linked list 1101 (i.e., adjusted collision identifier) of pages 35 without synchronizing the entire linked list. In the example shown, new data records can be added to the last data page 1103).  
As to claim 6,
Kimura teaches the data entity comprises a BLOB, which is a contiguous collection of binary data stored as a single entity within the database (Kimura, para 0206, In case there are more data records in the hash bin than a particular leaf data page can hold, the leaf data page can be associated a linked data page that is equal to or larger than the capacity of the leaf data page. In such implementations, the leaf data page can store a "next-data page pointer" that links it to another data page. As such, additional data records in the hash bin can then be stored in the linked data page and share the hash index and tag table of the original data page).  

As to claim 7,
Kimura teaches a non-transitory computer-readable data storage medium storing program code executable by a computing device to:  1790629711 
(Kimura, para 0203 and Fig. 10C step 1050 generate tag and hash value based on input key); 
use the hash to identify a location within the database at the storage system(Kimura, para 0204, 0206, 0207,0209 and Fig. 10C step 1055 search data pages for data page associated with the hash value. And para 0204 teaches to execute the transaction 1015, the serializable hash index can be searched according to the hash value. See also 0207 and 0213); and 
read the data entity from the identified location within the database at the storage system (Kimura, para 0221, If the key associated with the tag and/or hash value is not found in the data page at determination 1080, then the DBMS 100 can determine that the key does not exist in the storage, at box 1070. However, if the DBMS 100 can determine that the input key exists in the data page associated with, then the DBMS 100 can access the triple associated with the input key in the data page).  

As to claim 8,
Kimura teaches the program code is executed by the computing device to further: inspect the data within the data entity retrieved from the location identified by the hash to determine whether the data corresponds to the key (Kimura, para 0221, If the key associated with the tag and/or hash value is not found in the data page at determination 1080, then the DBMS 100 can determine that the key does not exist in the storage, at box 1070. However, if the DBMS 100 can determine that the input key exists in the data page associated with, then the DBMS 100 can access the triple associated with the input key in the data page); and 
(Kimura, para 0221, If the key associated with the tag and/or hash value is not found in the data page at determination 1080, then the DBMS 100 can determine that the key does not exist in the storage, at box 1070. However, if the DBMS 100 can determine that the input key exists in the data page associated with, then the DBMS 100 can access the triple associated with the input key in the data page (i.e., data successfully written).  
As to claim 9,
Kimura teaches the program code is executed by the computing device to further: 
inspect the data within the data entity retrieved from the location identified by the hash to determine whether the data corresponds to the key (Kimura, para 0154-0157, and 0221, If the key associated with the tag and/or hash value is not found in the data page at determination 1080, then the DBMS 100 can determine that the key does not exist in the storage, at box 1070. However, if the DBMS 100 can determine that the input key exists in the data page associated with, then the DBMS 100 can access the triple associated with the input key in the data page); 
responsively determine that the data does not correspond to the key, indicating that the data corresponding to the key was not previously successfully written to the database at the location identified by the hash (Kimura, para 0154-0157, reorganized the hash table  so that items are moved into the new vacant location in order to improve alignment); 
responsively adjust a collision identifier for the hash computed from the key, the collision identifier local to the computing device and not shared (Kimura, para 0154-0157 and 0226, Implementations of the present disclosure can include a heap data structure that can maintain a thread-local (e.g., node local) singly linked list of volatile data pages 35 for each thread (e.g., each core 25). Beginning with a start or head data page in the linked list, each data page in the linked list can include a pointer to the location of the next data page in the linked list. See also 212 data expansion using dummy key); and 
1890629711read the data entity from a new location within the database at the storage system, the new location identified by the hash and the adjusted collision identifier(Kimura, para 0227, new data records can be added to the last data page 1103. Accordingly, the heap data structures of the present disclosure can guarantee the serialization order of the records in each linked list 1101. Each core 25 can ensure that one volatile data page 35 does not contain records from multiple epochs. When one epoch 1110 ends and another begins (e.g., the epoch switches), each core 25 can add a next data page 35 even if the current data page 35 is empty or almost empty. Adding a last data page 1103 can include moving an end pointer 1104 from the previous last page 1102 to the new last page 1103).  

As to claim 11,
Kimura teaches the program code is executed by the computing device to further: inspect the data within the data entity retrieved from the new location identified by the hash and the adjusted collision identifier to determine whether the data corresponds to the key (Kimura, para 0154-0157, and 0221, If the key associated with the tag and/or hash value is not found in the data page at determination 1080, then the DBMS 100 can determine that the key does not exist in the storage, at box 1070. However, if the DBMS 100 can determine that the input key exists in the data page associated with, then the DBMS 100 can access the triple associated with the input key in the data page); 
responsively determine that the data does not correspond to the key, indicating that the data corresponding to the key was not previously successfully written to the database at the new location identified by the hash and the adjusted collision identifier(Kimura, para 0154-0157, reorganized the hash table  so that items are moved into the new vacant location in order to improve alignment); 
responsively adjust the collision identifier(Kimura, para 0154-0157 and 0226, Implementations of the present disclosure can include a heap data structure that can maintain a thread-local (e.g., node local) singly linked list of volatile data pages 35 for each thread (e.g., each core 25). Beginning with a start or head data page in the linked list, each data page in the linked list can include a pointer to the location of the next data page in the linked list. See also 212 data expansion using dummy key); and 
read the data entity from a second new location within the database at the storage system, the second new location identified by the hash and the twice- adjusted collision identifier (Kimura, para 0227, new data records can be added to the last data page 1103. Accordingly, the heap data structures of the present disclosure can guarantee the serialization order of the records in each linked list 1101. Each core 25 can ensure that one volatile data page 35 does not contain records from multiple epochs. When one epoch 1110 ends and another begins (e.g., the epoch switches), each core 25 can add a next data page 35 even if the current data page 35 is empty or almost empty. Adding a last data page 1103 can include moving an end pointer 1104 from the previous last page 1102 to the new last page 1103).    
As to claim 14,
Kimura teaches the computing device is one computing device of a plurality of computing devices, and the storage system is one storage system of a plurality of storage systems (Kimura, para 0062 and 0114, allow only the local SoC access), 
wherein each storage system is local to a corresponding computing device and stores a database of the data entities at the locations identified by the hashes computed from the keys, each computing device locally computing the hashes from the keys corresponding to the data stored in the data entities (Kimura, para 0150, the snapshot cache 130 can include a hash table 812. When the snapshot cache 130 receives a read-only transaction 810, it can convert the key included in the transaction to a hash tag using the hash table 812. The corresponding snapshot page 815 can be retrieved from the stratified snapshot 270 and associated with the hash tag), 
wherein the hashes computed by each computing device for the keys are not shared with the other computing devices but are identical to the hashes that 2090629711 the other computing devices compute from the keys (Kimura, para 0226, Implementations of the present disclosure can include a heap data structure that can maintain a thread-local (e.g., node local) singly linked list of volatile data pages 35 for each thread (e.g., each core 25), and 
wherein the databases at the storage systems are replicas of a same database (Kimura, para 0151, snapshot copy of the data).  

As to claim 15,
Kimura teaches using the hashes locally generated by each computing device as the keys identifying the locations within the database at which to store the data entities for the data (Kimura, para 0030 and 0049, commonly used data stored in the VRAM in order to reduce or eliminate access data stored in the secondary storage. Para 0049 teaches databases implemented using example transactional key-value stores described herein can avoid contentious communications among the cores 25, the nodes 20, the VRAM 30, and NVRAM 40. The massive number of cores 25 can benefit from the reduction or elimination of all contentious communications. See also para 0078 and 0088, avoid potential remote access), 
wherein using the hashes locally generated by each computing device as the keys identifying the locations within the database at which to store the data entities for the data corresponding to the keys avoids race conditions among the computing devices when the computing devices store the data corresponding to any key at a same time (Kimura, para 0088, Examples of the present disclosure can use optimistic concurrency control (OCC) to avoid contentious data accesses resulting from concurrent transactions being executed on the same data records at the same time), and 
wherein using the hashes locally generated by each computing device as the keys identifying the locations within the database at which to store the data entities for the data corresponding to the keys maintains data ordering over the replica, permitting replica synchronization and migration (Kimura, para 0226, Implementations of the present disclosure can include a heap data structure that can maintain a thread-local (e.g., node local) singly linked list of volatile data pages 35 for each thread (e.g., each core 25). Beginning with a start or head data page in the linked list, each data page in the linked list can include a pointer to the location of the next data page in the linked list. Such implementations can be useful when logging large amounts of sequential data, such as logging electronic key card secure access door entries, incoming telephone calls, highway FIG. 11A illustrates example of the heap data structure 1100 that can include multiple linked lists 1101 of volatile data pages 35. The heap data structure 1100 can include one linked list 1101 for each core 25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Kimura” and in view of Bandopadhyay et al., US 8224935 B1 (hereinafter “Bandopadhyay”).

As to claims 4, 10 and 13,
Kimura teaches the invention as claimed above, Kimura does not explicitly teach the response indicates that the data with the key was unsuccessfully written to the database, other data corresponding to a different key having already been written at the location identified by the hash, the different key resolving to a hash that is identical to the hash to which the key resolves.
However, Bandopadhyay teaches the response indicates that the data with the key was unsuccessfully written to the database, other data corresponding to a different key having already been written at the location identified by the hash, the different key resolving to a hash that is identical to the hash to which the key resolves (Bandopadhyay, col. 7 lines 38-53, If maintenance module 104 identifies a potential hash collision, maintenance module 104 may then modify the hash of a problematic node implicated in the potential hash collision).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Kimura by including the hash-collision-detection function to identify potential hash collisions and the maintenance module to modify the hash of a problematic node implicated in the potential hash collision as taught by Bandopadhyay.

As to claim 5,
The combination of Kimura and Bandopadhyay teaches receiving, by the computing device, another response from the database that another collision occurred in writing the data to the data entity at the new location identified by the hash and the adjusted collision identifier Bandopadhyay, col. 7 lines 38-53, If maintenance module 104 identifies a potential hash collision, maintenance module 104 may then modify the hash of a problematic node implicated in the potential hash collision; 
responsively adjusting the collision identifier (Bandopadhyay, col. 7 lines 38-53, If maintenance module 104 identifies a potential hash collision, maintenance module 104 may then modify the hash of a problematic node implicated in the potential hash collision by, for example: 1) creating a null child node for the problematic node and then 2) recalculating the problematic node's hash); and 
writing, by the computing device, the data to the data entity at a second new location within the database at the storage system, the new location identified by the hash and the twice-adjusted collision identifier (Bandopadhyay, col. 7 lines 38-53, if maintenance module 104 determines (using, e.g., Bloom-filter analysis) that hash_512 of attribute 512 may potentially clash with the hash of another node, then maintenance module 104 may create a null child node that depends upon attribute 512.  Maintenance module 104 may then recalculate hash_512 by hashing the value of the null child node, resulting in a modification of hash_512).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Diggs et al. (US 8316099 B2) discloses dividing a set of leaf objects having the same path of a directory namespace allows the divided path data sets to be distributed over separate physical stores (e.g., directory servers, network storage, separate memory, etc.).  Distribution of divided path data sets over separate physical stores enhances scalability of a directory namespace and facilitates efficient utilization of resources.  A directory distributor maintains information that indicates distribution of data path sets of a directory namespace and directs requests for the directory namespace to appropriate stores in accordance with this information.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




4/5/2021

/NARGIS SULTANA/Examiner, Art Unit 2164